Exhibit 99.1 TOPAZ INTERACTIVE, LLC FINANCIAL STATEMENTS FOR THE PERIOD SEPTEMBER 16, 2014 (date of inception) THROUGH DECEMBER 31, 2014 1 Topaz Interactive, LLC For the Period September 16, 2014 (date of inception) Through December 31, 2014 Index to the Financial Statements Page Report of Independent Registered Public Accounting Firm 3 Balance Sheet at December 31, 2014 4 Statement of Operations for the period September 16, 2014 (date of inception) through December 31, 2014 5 Statement of Cash Flows for the period September 16, 2014 (date of inception) through December 31, 2014 6 Notes to theFinancial Statements 7 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Topaz Interactive, LLC We have audited the accompanying balance sheet of Topaz Interactive, LLC as of December31, 2014 and the related statements of operations, and cash flows for the period September 16, 2014 (date of inception) through December 31, 2014.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion the financial statements referred to above present fairly, in all material respects, the financial position of Topaz Interactive, LLC as of December31, 2014, and the results of its operations and its cash flows for the period September 16, 2014 (date of inception) through December 31, 2014, in conformity with accounting principles generally accepted in the United States of America. /s/Morison Cogen, LLP Bala Cynwyd, Pennsylvania May 20, 2015 3 TOPAZ INTERACTIVE, LLC BALANCE SHEET Assets December 31, 2014 Current Assets Cash $ Accounts receivable, net Unbilled revenues Prepaid expenses and other current assets Total Current Assets Total Assets $ Liabilities and Shareholders' Equity Current Liabilities Accrued Expenses $ Related party loan 10 Deferred revenue Total Current Liabilities Total Liabilities $ Commitment and Contingencies Members' Equity Members' Capital Retained earnings Members' Equity Total Liabilities and Members' Equity $ The accompanying notes are an integral part of these financial statements 4 TOPAZ INTERACTIVE, LLC STATEMENT OF OPERATIONS FOR THE PERIOD SEPTEMBER 16, 2014 (date of inception) THROUGH DECEMBER 31, 2014 Revenues $ Cost of revenues Gross margin Operating expenses Selling, general and administrative Total operating expenses Incomefrom operations Rental income Net income $ The accompanying notes are an integral part of these financial statements 5 TOPAZ INTERACTIVE, LLC STATEMENT OF CASH FLOWS FOR THE PERIOD SEPTEMBER 16, 2014 (date of inception) THROUGH DECEMBER 31, 2014 Cash Flows From Operating Activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Changes in operating assets and liabilities: Deferred Revenue Accounts receivable (332,374 ) Unbilled revenues (333 ) Prepaid expenses and other current assets (10,470 ) Accounts payable and accrued liabilities Net Cash Provided by Operating Activities $ Cash Flows From Financing Activities: Contributions from members Distributions to members (44,000 ) Net Cash Used in Financing Activities $
